Citation Nr: 0430296	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for mental 
deficiency due to head trauma. 

In January 2004, the Board found new evidence had been 
associated with the claims file and remanded the claim for 
readjudication.  A supplemental statement of the case was 
issued in January 2004.  The case has now been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran did not have an in-service head trauma.

2.  The veteran does not have residuals of an in-service head 
injury.


CONCLUSIONS OF LAW

Residuals of head trauma were not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish 
entitlement to service connection, the evidence must show an 
injury in service or a disease that began in or was made 
worse by service, or an event in service causing injury or 
disease, a current physical or mental disability, and a 
relationship between the current disability and the injury, 
disease, or event in service.  The RO stressed that the 
veteran needed to provide current medical evidence showing 
that the veteran had residuals from head injuries. 

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the November 2001 VCAA letter, the RO stated that 
the veteran should tell the RO of the dates and places that 
he was treated in military service for residuals of head 
injuries, and the dates and places of treatment from the date 
of discharge to the present time for residuals of head 
injuries.  The RO stated that it had requested copies of 
records from Dr. K. and the Walla Walla VAMC.  Under a 
heading entitled "What is VA's Duty to Assist You in 
Obtaining Evidence for Your Claim," the RO stated that it 
would help the veteran obtain medical records, employment 
records, or records from other Federal agencies, but that the 
veteran had to provide the RO with sufficient information so 
that it could obtain the records from the appropriate person 
or agency.  The RO stressed that it was still the veteran's 
responsibility to support his claim with the appropriate 
evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of head 
trauma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that residuals of 
trauma to the head began in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

The veteran has stated that he has residuals of trauma to the 
head which occurred in service.  These residuals, he asserts, 
include trouble with reading and writing, memory loss, a 
lapse in mental abilities, mental difficulties, headaches, 
and confusion.  

During service, the veteran was seen following a fight.  
Although he complained of a thumb injury, the service medical 
records were negative for a head injury.  In May 1946, he was 
evaluated.  His history was pertinent for tonsillectomy, 
adenoid and thumb problems, but silent for an in-service head 
injury.  It was established that he had failed grades in 
school and had difficulty with reading and writing.  In a May 
1946 request for discharge he was described as an illiterate.  
Also in May 1946, there was a determination he had mental 
deficiency, moron, mental age nine years.

In a March 2000 private examination report by Dr. K., the 
veteran reported that he used to have significant migraines 
when he was working but had not had any for years.  
Cerebellar testing was normal, and cranial nerves 2-12 were 
intact.  Dr. K. diagnosed the veteran with an inability to 
read and write.  In an October 2000 examination report, Dr. 
K. revised her diagnosis.  She stated that the veteran had an 
inability to read or write according to old history, but the 
veteran was able to write down the numbers from his blood 
pressure for her and the accurate times and dates.  Further, 
in a September 2002 letter, Dr. K. stated that despite the 
veteran being labeled "unable to read or write," he had 
been able to read and write at different occasions in her 
office, with no mistakes.

In a February 2001 private examination report by Dr. K., the 
veteran was seen for acute onset of left face numbness, left 
arm numbness, strongly suspicious of possible transient 
ischemic attack.  It was noted that the veteran had 
hypertension which remained under poor control.  The veteran 
denied any headache.  Upon examination, cranial nerves 2-12 
were normal, and cerebellar testing with finger to nose was 
normal.  Dr. K. noted that the veteran did not have any focal 
neurological symptoms.  In a February 2001 follow-up 
examination report, Dr. K. noted that a brain CAT scan showed 
no acute hemorrhage or infarct, but there was old moderate 
white matter ischemic or degenerative changes involving the 
parietal lobes.  Upon examination, cranial nerves 2-12 were 
normal, and cerebellar testing was normal.  Dr. K. noted that 
the veteran was doing quite well and did show old changes on 
the CAT scan with old infarct in the parietal lobes, but no 
new acute changes.  She stated that she felt that these 
things were probably from uncontrolled blood pressure over 
the years.

In a July 2001 VA mental health consultation note, a nurse 
practitioner diagnosed the veteran with a reading disorder, a 
communication disorder not otherwise specified, dysthymia, 
rule out post-traumatic stress disorder, childhood, and rule 
out head traumas reported while in the military.  Further, 
the nurse practitioner noted that on follow-up, a minimental 
status examination was performed, and the veteran was able to 
read and obey the directions "close your eyes" without any 
problem.  He also had no problem doing a clock drawing task.  
Although he was unable to write a sentence, this speaks to a 
problem with writing rather than reading.  However, the 
evidence indicates that the veteran was able to write, as 
noted in Dr. K.'s examination report, where the veteran was 
able to write down the numbers from his blood pressure and 
the accurate times and dates.  On testing of the veteran's 
memory, the nurse practitioner noted that the veteran had 
immediate recall of two out of three items.  He was able to 
remember four of the past five presidents, and five state 
capitols.  There was no thought disorder.

In a September 2001 psychotherapy outpatient treatment 
report, the same nurse practitioner found that the veteran's 
recent and remote memory seemed okay, except when the veteran 
was stressed, or when he was requested to read something or 
write a sentence.  The diagnoses were post-traumatic stress 
disorder (childhood), head trauma reported while in the 
military, reading disorder, communication disorder not 
otherwise specified, and dysthymia.

In a letter dated in September 2002, Dr. K. stated that the 
veteran's February 2001 episode of numbness in the left face, 
arm, and leg was related to anxiety, hyperventilation, and 
poorly controlled hypertension.  She stated that despite the 
label of "unable to read and write," the veteran had been 
able to read and write at different occasions in her office 
with no mistakes.  She noted that the full examination of the 
veteran that she performed in April 2002 showed no 
neurological abnormalities or deficits.  She stated that on a 
mini mental examination that she had just performed on the 
veteran, the veteran scored 20 out of 30, which was above 
average.  She stated that from a medical point of view, she 
could not support that the veteran's problems with 
intermittent memory loss or reading ability were definitely 
related to the head injuries incurred in service.  She stated 
that at the present time she felt this could be further 
supported with an MRI of the brain.

In a November 2002 VA examination report, a psychiatrist 
entered the same diagnoses as the VA nurse practitioner, 
namely post-traumatic stress disorder (childhood), reading 
disorder, communication disorder not otherwise specified, 
rule out head traumas reported while in the military, and 
dysthymia.  He reported the veteran's lay history, and 
performed a mental status examination, finding that the 
veteran was oriented to time, appeared to be depressed, was 
very focused on telling his story of his head injury, and was 
confused regarding the psychiatrist's name.  The psychiatrist 
stated that he doubted the association between the veteran's 
head injuries and his problems with reading.  He stated that 
the veteran's reading problems apparently did interfere with 
his employment, but the veteran apparently compensated well 
enough to do technical tasks until forced into a situation in 
which he needed to read.  This opinion appears to be based on 
the veteran's reports, as the psychiatrist made no specific 
findings as to the veteran's reading ability.

Entitlement to service connection is limited to cases where 
disease or injury have resulted in disability.  38 U.S.C.A. 
§ 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Dr. K. 
clearly noted that the veteran could read and write, that he 
had no neurological abnormalities or deficits, and that he 
scored above average on a mini mental examination.  To the 
extent that there was some abnormality on the CAT scan of the 
brain, Dr. K. opined that this was due to hypertension.  The 
nurse practitioner diagnosed a reading disorder, but this was 
based on the veteran's lay history.  She noted to rule out 
head traumas reported while in the military, but this was 
also based on the veteran's lay history.  Further, the nurse 
practitioner noted that on follow-up, a minimental status 
examination was performed, and the veteran was able to read 
and obey the directions "close your eyes" without any 
problem.  Further, on testing of the veteran's memory, the 
nurse practitioner noted that the veteran had immediate 
recall of two out of three items.  He was able to remember 
four of the past five presidents, and five state capitols.  
Regarding headaches, the veteran reported that he used to 
have significant migraines when he was working but had not 
had any for years.  He denied headaches in the February 2001 
examination report.  

In contrast to the above medical findings and opinions, there 
is the opinion of Dr. L., a private physician, which was 
submitted by the veteran.  In an undated letter received in 
December 2003, Dr. L. reported the veteran's history of head 
injuries in service and subsequent successful work history.  
Although making no specific diagnosis, Dr. L. did state that 
the veteran's mental changes were secondary to the head 
injuries in service.  The mental changes to which Dr. L. is 
referring are apparently difficulty concentrating, 
intermittent headaches, and difficulty with reading.  The 
Board affords little probative weight to Dr. L.'s opinion.  
Regarding a current disability, Dr. L.'s findings are vague 
and unsupported by medical evidence.  They appear to be based 
on the veteran's lay history.  There is no evidence that Dr. 
L. actually examined the veteran to assess his current 
disabilities.  In contrast, Dr. K. based her opinion on a CAT 
scan of the veteran's brain and several examinations of the 
veteran over an extended period.  She witnessed in her office 
the fact that the veteran could read and write.  There is no 
indication that Dr. L. examined the veteran for his reading 
and writing ability.  Although Dr. L. noted that the veteran 
suffered from headaches, this was based on the veteran's 
history.  The veteran denied headaches in the examination 
reports of Dr. K.

The veteran is competent to state that he has trouble with 
reading and writing, memory loss, a lapse in mental 
abilities, mental difficulties, headaches, and confusion.  
However, the overwhelming preponderance of the evidence of 
record indicates that the veteran has no such disabilities, 
and that even if he did, the VA psychiatrist and Dr. K. both 
opined that there was no relationship to a head injury in 
service.  Although Dr. L. opined that there was a 
relationship to the veteran's current "mental changes" and 
head injuries in service, the Board, as explained above, 
attaches little probative weight to his opinion.  Further, 
his positive opinion is outweighed by two negative nexus 
opinions, from Dr. K. and the VA psychiatrist.  To the extent 
that there was some abnormality on the CAT scan of the brain, 
Dr. K. opined that this was due to hypertension.  She found 
no neurological abnormalities or deficits of which the 
veteran was complaining.

The Board notes that the service medical records do indicate 
that the veteran had mental problems in service.  Although a 
Report of Physical Examination and Induction, dated in 
November 1945, noted a normal psychiatric diagnosis, a June 
1946 Report of Physical Examination Prior to Discharge noted 
a psychiatric diagnosis of "mental deficiency," existed 
prior to service.  Under significant diseases was listed 
"neuropsychosis."  An additional report dated in June 1946 
noted a mental deficiency, primary, moron, mental age 9 
years, existed prior to service.  The service medical records 
clearly indicate that this disability existed prior to 
service.  It was noted that he finished eighth grade, and 
that he read and wrote very poorly.  There is no indication 
that the veteran's mental disability increased in severity 
during service.

The service medical records are silent for any injuries to 
the head.  There is a record of an injured thumb which was 
incurred in a fight in the barracks.  The veteran asserts 
that he injured his head during the same incident, but no 
notation was made of this during service.  The veteran also 
asserts two other head injuries in service, but no notation 
was made of them in the service medical records.  In the 
discharge examination report, under "significant disease, 
wounds, and injuries," the examiner listed "no malaria or 
syphilis" and "neuropsychosis."  There is no mention of a 
head injury.  The Board finds the contemporaneous medical 
records more probative as to whether the veteran suffered a 
head injury in service.  The veteran did not mention a head 
injury until May 2001, approximately 60 years after 
separation from service.  Although the veteran filed a claim 
for compensation in January 1948, less than two years after 
discharge, he made no mention of injuries to the head at that 
time.  Silence when otherwise speaking constitutes negative 
evidence.  A June 1948 VA examination report found no 
residuals of head injuries in service.  The veteran's silence 
when otherwise affirmatively speaking constitutes negative 
evidence regarding the occurrence of a head injury in 
service.

To the extent that the veteran has some disability regarding 
a deficiency in reading or writing, this was noted in the 
service medical records to have existed prior to service.  
Two doctors of record have opined that such deficiency is not 
likely to have been incurred by a head injury in service.  
Although the veteran has asserted that his mental 
deficiencies are the result of service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether any current deficiency in 
reading or writing is due to a head injury in service is a 
matter of medical etiology.  The preponderance of the 
evidence is against a finding of any relationship between a 
reading or writing deficiency, or any other mental 
deficiency, and a head injury in service.

It is clear that the veteran has a history of intellectual 
disability.  He has asserted that he had in-service head 
injuries and Dr. L. has expressed his concern that the 
veteran has mental changes secondary to head injuries.  The 
AOJ has made a determination that without a documented in-
service head injury, VA cannot grant service connection.  
This statement by the AOJ is inconsistent with law, 
inconsistent with regulations, and inconsistent with 
decisions of the Court.  There are certain matters that a 
layman is competent to report.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Among those is that there had been a head 
injury, as such event may be seen and felt by the recipient 
of the injury.  Competence to report evidence and credibility 
are distinct.

In this case, the Board has been presented with a lay 
statement regarding an in-service head injury, and medical 
evidence linking some current deficit to that injury.  
However, the Board finds that the veteran's remote statements 
regarding his history to be unsupported and unreliable.  
Similarly, a medical opinion based upon an inaccurate history 
is equally unreliable.  Although competent to report an 
injury, the service medical records are remarkably silent 
regarding such injury.  Furthermore, other records in 
proximity to separation from service are silent for a head 
injury, although the records were otherwise positive for a 
fight, a thumb injury, a tonsillectomy and adenoids.  His 
silence, when otherwise affirmatively speaking, constitutes 
negative evidence.  Savage v. Gober, 10 Vet. App. 488 (1997).  
The service medical records were positive for reports of 
difficulty learning, reading, and writing.  However, it was 
determined that the diagnosis was mental deficiency, moron.  
In regard to such manifestations, such is a disability.  
However, the Federal Circuit has recognized that service 
connection is granted for disability due to disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
A regulation clearly establishes that mental deficiency is 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.  See Beno v. Principi, 3 
Vet. App. 434 (1992), addressing another part of the same 
regulation.  

At this time, evidence reflects a long history of learning 
disabilities, although he was able to obtain a GED.  Although 
Dr. L. has opined that there are residuals of in-service head 
injuries, the far more probative evidence establishes that he 
did not have an in-service head injury.  Although Dr. L. is 
competent to enter a diagnosis, he has no personal knowledge 
of in-service events.  Therefore, his attempt to place an 
even contemporaneous with service is not competent and the 
history upon which he relied is unreliable and not credible.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of head trauma, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of head 
trauma is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




